Citation Nr: 1526365	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  14-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He died in August 2008.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center (Pension Center).

For procedural clarification, VA first denied the Appellant's claim for service connection for the cause of the Veteran's death in an April 2009 rating decision.  She did not appeal the decision.  On August 31, 2010, Parkinson's disease and ischemic heart disease were added to 38 C.F.R. § 3.309(e), the regulatory section concerning the list of diseases for which presumptive service connection may be granted if a Veteran was exposed to herbicide agents.  75 Fed. Reg. 53202 (2010).  The Appellant again claimed service connection for the cause of the Veteran's death in February 2012.  The Pension Center characterized the claim one requiring "new and material evidence" pursuant to 38 C.F.R. § 3.156.  In her October 2012 Notice of Disagreement, the Appellant, citing the 2010 regulatory change, disputed this characterization.  

The law is clear that a new theory of causation or a new theory of entitlement does not constitute a new claim.  Bielby v. Brown, 7 Vet. App. 260, 264-65 (1994); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  When a claim has been denied under one theory of entitlement, and a new theory of entitlement is later asserted, the new theory of entitlement is not a new claim; rather, it remains an attempt to reopen the previously denied claim.  Moreover, regulatory amendment, such as the Appellant has cited, does not determine whether an appellant has submitted new and material evidence sufficient to reopen a finally decided claim.  See Patton v. West, 12 Vet. App. 272, 278 (1999) ("However, the U.S. Court of Appeals for the Federal Circuit ... has held that a regulatory change in an evidentiary burden constitutes neither new and material evidence to reopen a claim nor an intervening change in law to create a new basis for entitlement.") (citing Routen v. West, 142 F.3d 1434, 1440, 1442 (Fed. Cir. 1998)); Anglin v. West, 11 Vet. App. 361, 367-68 (1998) (holding that new Manual M21-1, Part III, paragraph 5.14c regulatory provisions would not provide a basis to reopen or remand a previously and finally disallowed PTSD claim).  Given the foregoing, the Board has styled the case as it appears on the title page.  

Additionally, in May 2013, the Appellant advised VA that she wanted her attorney, J.W.S., to represent her in this claim.  The Board acknowledges the Appellant's desire.  While VA previously accredited J.W.S. to represent clients before VA, VA's General Counsel canceled his accreditation, effective October 10, 2001.  Therefore, J.W.S. may not represent the Appellant.


REMAND

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  VBA's Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The Appellant has repeatedly reported the Veteran was directly involved with the transportation and storage of numerous chemicals including herbicides with the 137th Ordnance Company in Okinawa from September 1969 to February 1970.  She stated the assignment exposed the Veteran to these chemicals on the way to or from Vietnam.  Additionally, she cited a lay statement in the November/December 2011 Vietnam Veterans of America publication Veteran that discussed the storage of herbicides in Okinawa.  The Veteran also provided a statement as to his exposure in January 2008.

Despite these detailed reports, the record does not reflect that the RO attempted to verify the Veteran's claimed exposure to herbicides in Okinawa following the procedures outlined above.  Therefore, on remand, the AMC/RO should attempt to verify the Veteran's alleged exposure in Okinawa, following the procedures provided in VBA's Adjudication Procedure Manual.

The appeal is therefore REMANDED for the following action:

1. Advise the Appellant that VA's General Counsel canceled J.W.S.' accreditation to represent claimants before VA, effective October 10, 2001.  Instruct her that she may select another representative and provide any forms required for such selection.

2. Attempt to verify the Veteran's reported herbicide exposure in Okinawa, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o).

3. Then, conduct any development that logically flows from the herbicide exposure research.  

4. Thereafter, provide the Appellant with a copy of the claims file pursuant to her February 2012 Freedom of Information Act (FOIA) request.  The Board acknowledges that VA complied with this request in May 2012, but the Appellant stated in May 2013 she never received the copied file.  In light of the potential representation change and the Appellant's statement, VA should provide another copy of the claims file.  In so doing, advise the Appellant that she has 30 days from the date VA mails the copied claims file to submit any evidence or argument not already associated with the claims file.

5. Upon the expiration of the 30-day window and after completing any other development that may be warranted, readjudicate the claim.  If the benefit sought is not granted, furnish the Appellant with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




